Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-146425 and 333-153348 on Forms S-8 and Registration Statement No. 333-156456 on Form S-3 of our reports dated March 13, 2009 relating to the consolidated financial statements and financial statement schedules of Flagstone Reinsurance Holdings Limited and subsidiaries, and the effectiveness of Flagstone Reinsurance Holdings Limited's internal control over financial reporting, appearing in this Annual Report on Form 10-K of Flagstone Reinsurance Holdings Limited and subsidiariesfor the year ended December 31, /s/ Deloitte & Touche Hamilton,
